Citation Nr: 0401335	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30.  





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1, 1991, 
to December 3, 1993. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
determined that the veteran was not eligible for VA 
educational benefits.   


FINDINGS OF FACT

1.  The appellant entered active military duty on January 2, 
1991, for a term of four years.

2.  The appellant was discharged on December 3, 1993, after 
serving 2 years, 11 years, and 2 days; he was not discharged 
for "the convenience of the government."  

3.  The appellant was not discharged from active duty for a 
service-connected disability; a preexisting medical condition 
not characterized as a disability; hardship; involuntarily 
for the convenience of the Government as a result of a 
reduction in force; involuntarily for convenience of the 
Government as a result of a reduction in force; or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty.

4.  The appellant was not eligible for Chapter 34 educational 
benefits as of December 31, 1989.

5.  The appellant was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives.



CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met. 38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the veteran's June 2002 Notice of Disagreement, he wrote 
that he was not clearly informed of the ramifications of his 
request for an early release from the government.  He wrote 
that the individual who out-processed him through the 
education center on December 1, 1993, informed him that he 
would have to sign a form indicating forfeiture of benefits.  
The veteran stated that the person told him that because his 
term of service was less than 1 month short of the minimum, 
he should have no problem being approved through the VA 
office upon submission of a claim.  

In the veteran's November 2002 Substantive Appeal, he 
contended that due to emotional stress over separation from 
his fiancé, his physical and mental readiness suffered.  He 
wrote that his chain-in-command was aware of the situation 
and recommended that he request a release from active duty.  
He asserted that this approval could be considered 
convenience of the government, since it originated from his 
chain-of-command.  








Analysis

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
30. See Barger v. Principi, 16 Vet. App.132, 138 (2002).  In 
any event, the Board finds that the provisions of VCAA have 
been met.  The veteran has been informed, via a Statement of 
the Case, and in a correspondence with the VA of the nature 
of the evidence needed to substantiate his claim.  All 
evidence necessary for the determination that needs to be 
made has been obtained.  Consequently, no further 
notification or assistance is necessary.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Additionally, in the instant case, it is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service. 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria. 38 U.S.C.A. § 3011; 38 C.F.R. 
§§ 21.7040, 21.7042. 

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 38 
C.F.R. § 21.7042(a):

(1) The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces;

(2) Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces;

(3) Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree; and

(4) After completing the service requirements of this 
paragraph the individual must (i) Continue on active duty, or 
(ii) Be discharged from service with an honorable discharge, 
or (iii) Be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) Be placed on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) Be placed on the temporary disability retired 
list, or (iv) Be released from active duty for further 
service in a reserve component of the Armed Forces after 
service on active duty characterized by the Secretary 
concerned as honorable service.

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when she is discharged or released 
from active duty (i) For a service-connected disability, or 
(ii) For a medical condition which preexisted service on 
active duty and which VA determines is not service connected, 
or (iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or 
(iv) For convenience of the government (A) After completing 
at least 20 continuous months of active duty if her initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
her initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense, or (vi) For a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense.  

(6) An individual who does not meet the requirements of 38 
C.F.R. § 21.7042(a)(3) nevertheless is eligible for basic 
educational assistance if she (i) Was on active duty on 
August 2, 1990, and (ii) Completes the requirements of a 
secondary school diploma (or an equivalency certificate) 
before October 29, 1994.

(7) An individual whose active duty meets the definition of 
that term found in 38 C.F.R. § 21.7020(b)(1)(iv), and who 
wishes to become entitled to basic educational assistance, 
must have elected to do so before July 9, 1997.  For an 
individual electing while on active duty, this election must 
have been made in the manner prescribed by the Secretary of 
Defense.  For individuals not on active duty, this election 
must have been submitted in writing to VA.

Since the evidence shows that the veteran entered active 
military duty in January 1991, he has satisfied 38 C.F.R. § 
21.7042(a)(1).  However, inasmuch as the veteran's DD-214 
shows that he served for only 2 years, 11 months, and 2 days, 
the evidence does not show that the veteran served at least 
three years of continuous active duty of his 4 year obligated 
period of active duty under 38 C.F.R. § 21.742(a)(2).  

As noted above, 38 C.F.R. § 21.7042(a)(2) provides an 
exception for veterans who meet the requirements of 38 C.F.R. 
§ 21.7045(a)(5).  However, the evidence does not show that 
the veteran was discharged or released from active duty for a 
service-connected disability; for a medical condition which 
preexisted service on active duty and which VA determined was 
not service connected; for a hardship discharge; 
involuntarily for the convenience of the government as a 
result of a reduction in force; or, for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty.  

The case turns on whether the veteran was discharged or 
released from active duty for the "convenience of the 
government" under 38 C.F.R. § 21.7042 (a)(5) (iv).   While 
the evidence shows that the veteran completed at least 30 
continuous months of active duty (he completed 35 continuous 
months of active duty of his 4 year commitment), the evidence 
does not show that the veteran was released from activity 
duty for the convenience of the government.   On the 
veteran's Chapter 30 DOD Data Reason (a computer generated 
form), the separation reason is listed as "OTH" for other, 
rather than "COG" for convenience of the government.  The 
veteran's DD-214 also does not indicate that the veteran was 
released from active duty for the convenience of the 
government.  

The appellant may establish eligibility by showing that, as 
of December 31, 1989, he was eligible for Chapter 34 
educational benefits, and he served on active duty at any 
time between October 19, 1984 to July 1, 1985. 38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 21.7044(a) (2002).  
Based on service personnel records, the appellant does not 
meet the requisite eligibility criteria under these 
provisions.  As of December 31, 1989, the appellant was not 
eligible for Chapter 34 benefits and he did not serve on 
active duty in the 1980s.

The appellant may also establish eligibility by showing, in 
part, that he was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under 10 U.S.C. §§ 1174a, 1175. 38 U.S.C.A. §§ 
3018A, 3018B (West 2002); 38 C.F.R. § 21.7045 (2002).  In 
this case, the appellant was discharged after February 2, 
1991, but not involuntarily; thus, he is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3018A.  He also is 
not eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3018B because there is no evidence that he was discharged 
pursuant to voluntary separation incentives.  

The Board is cognizant that the appellant contends that he 
was misinformed by various personnel regarding his 
eligibility status; however, that fact alone is insufficient 
to confer eligibility under Chapter 30.  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met. Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

The Board has considered the appellant's contentions; 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific, and the Board is bound by them.  Based on the 
appellant's failure to meet these criteria, the Board finds 
that the appellant has not established that he is eligible 
for educational assistance under Chapter 30.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law. Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



